                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:18-CT-3268-D


EDDIE LEVORD TAYLOR,                          )
                                              )
                               Plaintiff,     )
                                              )
                    v.                        )                 ORDER
                                  )
KENNETH LASSITER, et al.,         )
                                  )
                      Defendants. )


        On May 2, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R") and recommended dismissing Eddie Levord Taylor's ("Taylor" or ''plaintiff'') 42 U.S.C.

§ 1983 complaint for failure to state a claim [D.E. 12]. On May 20, 2019, Taylor objected to the

M&R [D.E. 13]. On December 17, 2019, Taylor moved for reconsideration [D.E. 16].

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfr itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamong,

416 F.3d at 315 (quotation omitted).

       Taylor's objections reiterate arguments stated in his complaint, and his objections do not

meaningfullyaddresstheM&R. CompareM&R[D.E.12] 1-2,4, withObjs. [D~E.13] 2-3, 10-12.

The court overrules the objections.

       In sum, the court OVERRULES Taylor's objections [D.E. 13], ADOPTS the conclusions in
the M&R [D.E. 12], DENIES Taylor's motion for reconsideration [D.E. 16], DENIES Taylor's

motion for a court order as moot [D.E. 17], and DISMISSES Taylor's complaint. The clerk shall

close the case.

       SO -ORDERED. This 1=8._ day of January 2020.




                                                      . J S C. DEVER ill
                                                      United States District Judge




                                              2
